Citation Nr: 9908580	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected arthritis of the right knee, status post medial 
meniscectomy, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected arthritis of the left knee, currently evaluated as 
10 percent disabling.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had verified active military service from January 
1942 to September 1945 and from March 1958 to May 1964.  The 
veteran's form DD-214 indicates that he had over 20 years of 
active military service.  This appeal arises from an April 
1995 rating decision of the White River Junction, Vermont, 
regional office (RO) which granted a 10 percent disability 
evaluation for his arthritis of the right knee, status post 
medial meniscectomy, and which denied a compensable 
evaluation for the veteran's service-connected arthritis of 
the left knee.  The notice of disagreement was received in 
August 1995.  The statement of the case was issued in 
December 1995.  The veteran's substantive appeal was received 
in December 1995.  

By a rating action of August 1996, the noncompensable 
evaluation assigned the service-connected arthritis of the 
left knee was increased to ten (10) percent, effective 
January 1995.  In June 1997, the veteran's service-connected 
arthritis of the right knee, status post medial meniscectomy, 
was increased to 20 percent, effective January 1995.  (See 
page 3, paragraph 3 of the Supplemental Statement of the Case 
dated June 24, 1997).

The veteran also appeals the RO's December 1995 rating 
decision which denied the veteran's claim of entitlement to a 
total disability rating based on individual unemployability.  
The notice of disagreement was received in December 1995.  
The statement of the case was issued in January 1996.  The 
veteran's substantive appeal was received in February 1996.

This matter was Remanded by the undersigned in March 1997 and 
March 1998 for the purpose of obtaining additional medical 
evidence, and it has been returned to the Board of Veterans' 
Appeals (Board) for appellate review.


REMAND

Pursuant to the March 1998 Remand, the veteran was afforded a 
VA orthopedic examination to determine the severity of his 
service-connected bilateral knee disability.  The report of 
the July 1998 VA examination is inadequate for rating 
purposes.  Notably, while it was determined that the 
functional ability of the veteran's knees would be limited 
during flare-ups, the examiner failed to quantify his 
findings in terms of the degree of additional range of motion 
loss or favorable or unfavorable ankylosis due to pain on use 
or during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The aforementioned omission was astutely recognized by the 
RO.  Specifically, in a memorandum to the White River 
Junction VA Medical Center (VAMC) dated in August 1998, the 
RO indicated that the July 1998 examination was insufficient, 
and that it failed to comply with the instructions 
promulgated in the Board's March 1998 Remand.  Thus, in order 
to rectify this deficiency, the RO asked that the examining 
physician or another orthopedic physician take the 
appropriate action and respond to the questions presented by 
the Board.  

In September 1998, a "reformatting" of the July 1998 
examination report was obtained.  The representative has 
taken exception to the nature of this "examination."  The 
"reformatting" was performed by a different VA orthopedic 
examiner.  Without examining the veteran, the examiner 
indicated that, during flare-ups, pain could further 
compromise the veteran's limited function by restricting his 
ability to extend and/or flex his knee.  The examiner further 
opined that it was not feasible to portray any additional 
restriction in terms of additional loss of range of motion 
because the veteran had not been observed during such flare-
up.  The probative value of the September 1998 examination 
report is seriously undermined because the veteran did not 
undergo any type of physical examination to support the 
conclusions contained therein.  The undersigned agrees with 
the representative that the "reformatted" examination is 
inadequate for rating purposes since it was conducted by an 
examiner who never examined the veteran.

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The obligation to 
assist the veteran is neither optional nor discretionary.  
The U.S. Court of Appeals for Veterans Claims (Court) held 
that the fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Thus, while the RO made a 
commendable effort to comply with the orders of the March 
1998 Remand, the Board finds that another VA orthopedic 
examination is necessary prior to final appellate review.  
The examiner should also be asked to determine the current 
effect of the veteran's other service connected disabilities 
on his ability to be gainfully employed.  In this regard, it 
is noted that a recent medical opinion on the effects of the 
other service connected disabilities on the veteran's ability 
to work is not of record.

Further, although he has been previously examined for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (1998).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected bilateral arthritis of 
the knees since February 1998 and for his 
other service connected disabilities 
since 1997.  All records not already 
included in the claims folder should be 
obtained, to include those from the White 
River Junction VAMC.  After securing the 
necessary release(s), the RO should 
obtain these records.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a special VA orthopedic examination 
to determine the severity of his service-
connected bilateral knee disability, and 
the effect of this disability and his 
other service connected disabilities on 
his ability to be gainfully employed.  
The veteran and his representative should 
be notified of the date, time and place 
of the examination in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for this examination, without good cause 
shown, may result in the denial of his 
claim for an increased rating.  A copy of 
the notification letters should be 
associated with the claims file.

3.  After the above development has been 
completed, the veteran should be afforded 
a special VA orthopedic examination to 
determine the severity of his service-
connected bilateral knee condition and 
the effect of this disability and the 
other service connected disabilities on 
his ability to be gainfully employed.  A 
copy of this Remand decision must be 
provided to the physician.  Prior to the 
examination, the claims folder must be 
made available to the examiner for 
review.  Such tests as the examiner deems 
necessary should be performed.  

The examiner should be instructed that 
the answers/findings to the instructions 
indicated below must be reported in the 
same alphanumeric format.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
instruction, she or he should indicate so 
and provide an explanation as to reason 
why the instruction can not be answered.

a.  The examiner should be asked to 
describe the right and left knee and 
state whether there are any findings 
of subluxation, locking, swelling or 
tenderness of each knee.

b.  If lateral instability or 
subluxation of the right or left 
knee is present, such finding should 
be described as either mild, 
moderate or severe for each knee.

c.  The examination must include 
measurements of the ranges of motion 
of the right and left knee in 
degrees.  

d.  The examiner should be asked to 
determine whether the right or left 
knee exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination for each knee.  

e.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when either the right 
or left knee is used repeatedly over 
time.  This determination should 
also, if feasible, be portrayed for 
each knee in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  

f.  The examiner should determine 
the effects of the service-connected 
disabilities on the veteran's 
ability to be gainfully employed.  
In this regard, advancing age is not 
to be considered.  The service 
connected disabilities include 
bilateral varicose veins, the 
disabilities of the knees, 
blepharitis of the eyelids, a scar 
of the right eyebrow, and eczematoid 
dermatitis of the right hand.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented. 

5.  When the above developments have been 
completed, the issues pending before the 
Board should be reviewed by the RO.  
Consideration should be given to the 
recent General Counsel Opinion in which 
it was determined that a claimant who has 
knee arthritis and instability may be 
rated separately under diagnostic code 
5003 and 5257.  See VAOPGCPREC 23-97.  

If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. § 
3.655 if appropriate.  The supplemental 
statement of the case should also include 
citation to the knee codes pertaining to 
range of motion and other impairment of 
the knee.  (In this regard, the code(s) 
most advantageous to the veteran should 
be selected.)  The veteran and his 
representative should be afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional medical information.  The 
issue of the veteran's entitlement to a total disability 
rating based on individual unemployability will be held in 
abeyance.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 9 -


